Order entered March 24, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00256-CV

                            ANTHONY SOLOMON, JR., Appellant

                                                 V.

                                 TONJA SOLOMON, Appellee

                       On Appeal from the 301st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-14-20204

                                            ORDER
       The clerk’s record and reporter’s record are past due in this accelerated appeal. Before
the Court is appellant’s March 20, 2015 motion for additional time to file the clerk’s record and
reporter’s record. In a letter filed March 20, 2015, Shantel Beheler, Official Court Reporter for
the 301st Judicial District Court of Dallas County, Texas, informed the Court that there was “no
record made because the hearing was before our associate judge, and there was no reporter.”
       We GRANT appellant’s motion to the extent that we ORDER Felicia Pitre, Dallas
County District Clerk, to file, by MARCH 27, 2015, either (1) the clerk’s record or (2) written
verification that appellant has not paid for or made arrangements to pay for the clerk’s record.
       We DIRECT the Clerk of this Court to send a copy of this order by electronic
transmission to Felicia Pitre, Shantel Beheler, and all counsel of record.
                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE